Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Final office action is in response to applicant’s amendments and Remarks  filed on 10/03/2022
	Priority Date: FOR [FR 02/11/2019]-PCT[EP2020/052562].
Claim Status:
Amended claims: 1, 4, 6-11, 13, 17, 21, 23, and 25
Canceled claims: 3, 12, 20
Pending claims : 1-2, 4-11, 13-19, and 21-27

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-11, 13-19, and 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  (2A) If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, (2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.   
 Examples of abstract ideas grouping include (a) mental processes; (b) certain methods of organizing human activities [ i. Fundamental Economic Practice; ii. Commercial or Legal Interaction; iii. Managing Personal behavior or Relations between People]; and (c) mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
[Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for real-time intermediating transactions to the vendor.
[Step-2A] Prong 1:The claim 1 is then analyzed to determine whether it is directed to a judicial exception: The claim  recites the limitations of 
receiving from one of (i) a vendor …, and (ii) a customer …, the invoice data  invoice data defining a price payable to a vendor for supplying a 5product to a customer; 
prior to initiation of a payment to the vendor for supplying the product: 	extracting, from the invoice data, a vendor identifier corresponding to the vendor; 
determining  whether the invoice data contains a customer identifier corresponding to the customer, when the invoice data does not contain a customer identifier, 
exchanging messages with the vendor … and the customer… to associate a customer identification mechanism identifier with the invoice data;
10determining, in association with the invoice data, a customer identifier corresponding to the customer according to the selected customer identification mechanism; 	
retrieving a payer identifier corresponding to a payer associated with the customer; 	15retrieving, based on at least the payer identifier, a transaction policy; 	
according to the retrieved transaction policy, allocating an eligible portion of the price to the payer identifier, and allocating a remaining portion of the price to the customer identifier; and 
generating and transmitting payment data for initiating a payment of the 20eligible portion from the payer to the vendor.  

The claimed method/system/machine simply describes series of steps for real-time intermediating transactions to the vendor. 
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting an intermediation server/processors, computing devices and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
[Step-2A]Prong 2:
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using an intermediation server/processors, computing devices and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claims 11, and 13.  
Furthermore, the dependent claims 2, 4-10, 14-19, and 21-27 do not resolve the issues raised in the independent claims. The dependent claims 2, 3-10, 14-19, and 21-27 are directed towards receiving the invoice data from a vendor computing device corresponding to the vendor identifier;  obtaining a unique invoice identifier; and 4receiving an association request from a customer computing device corresponding to the customer identifier, the association request containing the unique invoice identifier, and  5sending a payment instruction to an external payment system to effect the payment; and sending payment notifications to each of (i) the customer computing device and (ii) the vendor computing device.
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2, 4--10, 14-19, and 21-27 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-11, 13-19, and 21-27 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Crumbach et al (US 2004/0254866 A1) in view of Chin et al (US 9,875, 469 B1). 

	Ref claim 1, Crumbach discloses a method of real-time three-party transaction processing, comprising, at an intermediation server: 
	receiving invoice data  from one of (i) a vendor computing device, and (ii) a customer computing device, the invoice data defining a price payable to a vendor for supplying a 5product to a customer (para [0037-46]; Figs. 1-2, via determining payers in billing environment/invoice for payment/invoice is issued to the payer/cost event data [implied receiving invoice data/price from vendor device to customer device]…);
	prior to initiation of a payment to the vendor for supplying the product (para [0070]; via an invoice is generated and issued to the identified payer [prior to payment initiation]…): 
	extracting, from the invoice data, a vendor identifier corresponding to the vendor (para [0033]; fig. 1; via billing environment 10 merchant/vendor entity providing goods or services…); 	
	determining  whether the invoice data contains a customer identifier corresponding to the customer, when the invoice data does not contain a customer identifier, exchanging messages with the vendor computing device and the customer computing device to associate a customer identification mechanism identifier with the invoice data (para [0037-46]; Figs. 1-2, via determining payers in billing environment/invoice for payment/cost event data [implied receiving invoice data]… environmnet of Fig. 1, the cost event data indicating customer N is responsible for payment of goods directly rendered by biller A…fig. 2 of specific customer data/account data [implied customer identifier]….); 	
	retrieving a payer identifier corresponding to a payer associated with the customer (para [0045-46];Figs. 1-2; via the cost event data, payer information provided to determine the payer of an invoice [implied payer identifier]… implemented in billing system…); 	
	15retrieving, based on at least the payer identifier, a transaction policy (para [00040]; fig. 2; via the cost event data/conventional payment processing [transaction] may be provided/process payment from the payer…); 	
	[[according to the retrieved transaction policy, allocating an eligible portion of the price to the payer identifier, and allocating a remaining portion of the price to the customer identifier]]; and 
	generating and transmitting payment data for initiating a payment of the 20eligible portion from the payer to the vendor (para [0070], via the payer is identified, an invoice is generated and issued to the identified payer to request payment/to process payment from the payer [to the vendor]…). 
Crumbach does not explicitly disclose the step of according to the retrieved transaction policy, allocating an eligible portion of the price to the payer identifier, and allocating a remaining portion of the price to the customer identifier.
However, Chin being in the same field of invention discloses the step of according to the retrieved transaction policy, allocating an eligible portion of the price to the payer identifier, and allocating a remaining portion of the price to the customer identifier (Col. 4, lines 12-25; fig. 2; via splitting a bill between customer devices [implied eligible/remaining portion of the price splitting to eligible/remaining portion to payer/customer] to  a merchant provide goods to different customers…a merchant device can push the bill 202 to be displayed on a customer device include list of items/transaction identifier 204…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the features mentioned by Crumbach to include the disclosures as taught by Chin to facilitate splitting bill for payment by eligible /remaining part of the bill by payer and customer.

	Ref claim 2 Crumbach disclose the method of claim 1, wherein receiving the invoice data comprises: receiving the invoice data from a vendor computing device corresponding to the vendor identifier (para [0037-40]; Figs. 1-2; via determining payers in billing environment/invoice for payment/cost event data [implied receiving invoice data]…[0041-44]; via environmnet of Fig. 1, the cost event data indicating customer N is responsible for payment of goods directly rendered by biller A…fig. 2 of specific customer data/account data [implied identifier]….).  
	Claim 3 (canceled),  
	Ref claims 4-5 Crumbach disclose the method of claim 2, wherein associating the customer identifier with the invoice data comprises: obtaining a unique invoice identifier; and receiving an association request from a customer computing device 30associated request including the customer identifier, and the unique invoice identifier, and wherein obtaining the unique invoice identifier comprises generating the unique identifier and transmitting the uniqueWO 2020/164939PCT/EP2020/052562 24 identifier to the vendor computing device for capture by the customer computing device (para [0037-40]; via Figs. 1-2, via determining payers in billing environment/invoice for payment/cost event data [implied receiving invoice data/receipt as identifier]…[0041-44]; via environmnet of Fig. 1, the cost event data indicating customer N is responsible for payment of goods directly rendered by biller A…fig. 2 of specific customer data/account data [implied identifier]….).  
	Ref claims 6-7, Crumbach discloses the method of claim 1, wherein receiving the invoice data comprises receiving invoice data from a customer computing device5, and  wherein extracting the vendor identifier comprises performing optical character recognition on the invoice data (para [0039]; via the cost event data may be recorded electronically/printed receipt…).
	Ref claim 8, Crumbach discloses the method of  claim 1, further comprising: 10when the remaining portion is non-zero, transmitting a notification to a customer computing device, the notification containing an indication of the remaining portion (para [0013]; via a method for determining payers of cost events in a billing environment …). 
	Ref claim 9, Crumbach discloses the method of claim 1, wherein generating and transmitting the payment data comprises: 15requesting the payment data from an external payment system; and transmitting the payment data to a customer computing device for presentation to a vendor computing device to the vendor identifier to effect the payment (para [0037-46]…).20
	Ref claim 10, Crumbach discloses the method of claim 1, wherein generating and transmitting the payment data comprises: sending a payment instruction to an external payment system to effect the payment; and sending payment notifications to each of (i) a customer computing device 25corresponding to the customer identifier and (ii) a vendor computing device corresponding to the vendor identifier (para [0037-46]…).  
Claim 11 is substantially similar to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

	Claim 1512. (canceled).  
Claim 13 is substantially similar to claim 1 and is therefore rejected under the same rationale.
	Ref claims 14-15, Crumbach discloses the system of claim 13, wherein the intermediation server is further configured, to generate the payment data, to request a virtual card number 10(VCN) from a payment subsystem connected with the intermediation server via the network; and wherein the customer computing device is configured to receive and present the VCN to the vendor computing device, and  wherein the vendor computing device is 15configured to execute the payment of the eligible portion by transmitting the VCN to the payment subsystem (para [0033]; via fig. 1; billing environment 10…financial institutions including banks and credit agencies [provide VCN]…).
	Ref claims 16-17, Crumbach discloses the system of claim 13, wherein the vendor computing device is configured to transmit the invoice data to the intermediation server via the network20, and  wherein the intermediation server is configured, responsive to receiving the invoice data from the vendor computing device, to obtain a unique invoice identifier and transmit the unique invoice identifier to the vendor computing device for presentation to the customer computing device; 25wherein the customer computing is configured to capture the unique invoice identifier and transmit an association request containing the customer identifier and the unique invoice identifier to the intermediation server via the network; and wherein the intermediation server is configured to associate the customer 30identifier with the invoice data by retrieving the customer identifier from the association request (para [0037-46]… [0051-52]; fig. 4; via providing cost event data in a database 46 and Dynamic Server…[0053-59]; figs 5-6…[0091-93]; via database…across a network between computers or other devices…transmission protocol/Internet protocol[TCP/IP]).  
	Ref claim 18, Crumbach discloses the system of claim 13, wherein the customer computing device is configured to capture the invoice data and transmit the invoice data to the intermediation server via the network (para [0051-52]; fig. 4; via providing cost event data in a database 46 and Dynamic Server…[0053-59]; figs 5-6…).  
	Ref claim 19, Crumbach discloses the intermediation server of claim 11, wherein the processor is configured to receive the invoice data by: receiving the invoice data from a vendor computing device corresponding to the vendor identifier (para [0037-46]… [0051-52]; fig. 4; via providing cost event data in a database 46 and Dynamic Server…[0053-59]; figs 5-6…).
	Claim 20 (Canceled)
	Ref claims 21-22 , Crumbach discloses the intermediation server of claim 19,
wherein the processor is configured to associate the customer identifier with the invoice data by: obtaining a unique invoice identifier; and receiving an association request from a customer computing device corresponding to the customer identifier, the association request containing the unique invoice identifier, and  wherein the processor is configured to obtain the unique invoice identifier by generating the unique identifier and transmitting the unique identifier to the vendor computing device for capture by the customer computing device (para [0037-46]… [0051-52]; fig. 4; via providing cost event data in a database 46 and Dynamic Server…[0053-59]; figs 5-6…).
	Ref claims 23-24, Crumbach discloses the intermediation server of claim 11, wherein the processor is configured to receive the invoice data by receiving invoice data from a customer computing device, and  wherein the processor is configured to extract the vendor identifier by performing optical character recognition on the invoice data  (para [0037-46]… [0051-52]; fig. 4; via providing cost event data in a database 46 and Dynamic Server…[0053-59]; figs 5-6…).
	Ref claims 25-27, Crumbach discloses the intermediation server of claim 11, the processor is further configured to: when the remaining portion is non-zero, transmit a notification to a customer computing device, the notification containing an indication of the remaining portion, wherein the processor is configured to generate and transmit the payment data by: requesting the payment data from an external payment system; and transmitting the payment data to a customer computing device corresponding to the customer identifier for presentation to a vendor computing device corresponding to the vendor identifier to effect the payment, and wherein the processor is configured to generate and transmit the payment data by: sending a payment instruction to an external payment system to effect the payment; and sending payment notifications to each of (i) a customer computing device corresponding to the customer identifier and (ii) a vendor computing device corresponding to the vendor identifier (para [0037-46]… [0051-52]; fig. 4; via providing cost event data in a database 46 and Dynamic Server…[0053-59]; figs. 5-6…).   
Response to Arguments
Applicant's arguments filed on 10/03/2022 have been fully considered and they are deemed to be non-persuasive:
Response to Applicant’s arguments with respect to the 35 USC 103 rejection is addressed in the above rejection.   
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous action have been fully considered but they are not persuasive.  
Applicant argues further in substance that "The claims are Not Directed to an Abstract Idea and the claims Recite ‘Significantly More’ than abstract idea” and noted PEG-2019.
In addition to 101 rejections Applicant noted about 103 rejections with applied prior arts.
In response:
Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance [2019-PEG>Step 2A-Prong 1 & Prong 2-Step-2B].

REMARKS:

I. Claim Rejections Under 35 USC 101:

	Applicant argued [Remarks page-9] in substance that, “…Applicant respectfully submits that the claims as amended are directed to eligible subject matter. …; …;
	The above features integrate the judicial exception into a practical application by improving the performance of the underlying computing infrastructure recited in the claim. …; …; The claims as amended are therefore directed to eligible subject matter.”
In response: Examiner disagrees:
	Under Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of 
	receiving invoice data from one of (i) a vendor computing device, and (ii) a customer computing device, the invoice data defining a price payable to a vendor for supplying a product to a customer; prior to initiation of a payment to the vendor for supplying the product: 
	extracting, from the invoice data, a vendor identifier corresponding to the vendor; 
	determining whether the invoice data contains a customer identifier corresponding to the customer; 
	when the invoice data does not contain a customer identifier, exchanging messages with the vendor computing device and the customer computing device to associate a customer identifier with the invoice data;
	retrieving a payer identifier corresponding to a payer associated with the customer; retrieving, based on at least the payer identifier, a transaction policy; according to the retrieved transaction policy, allocating an eligible portion of the price to the payer identifier, and allocating a remaining portion of the price to the customer identifier; and 
	generating and transmitting payment data for initiating a payment of the eligible portion from the payer to the vendor,
 do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 

The instant recited claims including additional elements (i.e. “receiving invoice data…; extracting…; determining…; retrieving a payer identifier…; generating and transmitting payment data…to the vendor”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0026]: server/processor, devices, memory, instructions, storage medium, and electrical communication) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.

	Under Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., server/processor, devices, instructions, memory, electrical communication, and storage medium) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)). Therefore, the claims are not patent eligible under 35 USC 101. 


II. Claim Rejections Under 35 USC 103:
Applicant argued [Remarks pages 10-11] that,”… Neither Crumbach nor Chin disclose at least the following features of claim 1 as amended, or the equivalent features of claims 11 and 13 as amended: …; …; The claims are therefore patentable. Reconsideration and withdrawal of all claim rejections is requested.”

In response: Examiner disagrees with applicant’s assertions
	However, Crumbach inview of Chin [obviously] discloses all the argued claimed limitations including amended elements as detailed in above 103 rejections.

Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Coppinger et al (US 2013/0046599 A1) discloses Method and System for Obtaining Customer Selection of a transaction in a Loyalty Campaign.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
          

      /HATEM M ALI/
Examiner, Art Unit 3691



								/BRUCE I EBERSMAN/                                                                                      Primary Examiner, Art Unit 3698